DETAILED ACTION
This is an Office action based on application number 15/760,770 filed 16 March 2018, which is a national stage entry of PCT/EP2016/070306 filed 29 August 2016, which claims priority to DE10 2015 217 840.4 filed 17 September 2015. Claims 1-20 are pending. Claims 6-16 are withdrawn due to Applicant’s amendments.
Amendments to the claims, filed 3 December 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The groups of inventions do not relate to a single general inventive concept under PCT Rule 13/1 because, under PCT Rule 13.2, they lack the same or corresponding technical features for the following reasons:
Elected claims 1-8 and newly added claim 20 lack unity of invention because even though the inventions of these groups require the technical feature of a method of producing a flexible sheetlike structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art as cited in the prior art rejection below.
20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Withdrawn Rejections
The 35 U.S.C. §112(b) rejections, made of record in the Office action mailed 3 September 2020, are withdrawn due to Applicant’s amendments in the response filed 3 December 2020.
The prior art rejections, made of record in the Office action mailed 3 September 2020, are withdrawn due to Applicant’s amendments and arguments in the response filed 3 December 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 7-8, and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemons (US Patent No. 4,221,619) (Lemons) in view of Koeb et al. (DE10 2011 008 191 with citations taken from the provided machine translation) (Koeb), and in view of Magid et al. (US Patent No. 4,061,820) (Magid).

Regarding instant claims 1 and 17, Lemons discloses a sponge or foam carrier containing an adhesive (col. 2, lines 30-33) prepared by impregnating an open-cell flexible polyurethane foam with a controlled or predetermined amount of a liquid polymerizable resin system (col. 2, lines 39-44). Specifically, Lemons illustrates a 
	Lemons further discloses that the liquid resins suitable for use in the invention process include epoxy resins, particularly liquid glycidyl polyethers of polyhydric phenols such as the diglycidyl ether of bisphenol A (BPA) (col. 1, lines 11-30) (i.e., at least one reactive component) and hardening or curing agents for epoxies selected from aliphatic amines and polyamides (col. 3, lines 35-38) (i.e., at least one activator).
	Lemons does not explicitly disclose a method wherein the adhesive is provided by further including at least one polymer in one or more solvents.
	However, Koeb discloses a double-sided pressure-sensitive adhesive system comprising a porous carrier material (Claim 1). Koeb further discloses that said adhesive system includes a silicone rubber resin as a toughening agent (paragraph [0019]) (i.e., at least one polymer).
	Further, Magid discloses an adhesive-containing material comprising a plastic foam material and an adhesive composition (Claim 1). Magid teaches that in producing the adhesive-containing material, the solids concentration of the adhesive is not a critical feature; however, conventional practice, well-known to those persons skilled in the art, has established that smooth flow from an applicator is accomplished by adhesive solutions having roughly 50% solvent and 50% solids (col. 5, lines 49-53). Magid further discloses that after application of the adhesive, the solvent is driven off (col. 6, lines 19-25) (inclusive of evaporating the solvent, as required by the claims).

	Therefore, it would have been obvious to combine Koeb and Magid to obtain the invention as specified by the instant claims.

Regarding instant claim 2, Lemons discloses a method wherein both sides of a polyurethane sheet are sprinkled with a liquid resin adhesive and passes beneath and in contact with the lower surfaces of four successive squeeze rollers (col. 5, lines 49-56), which is construed to meet the requisite padding operation and passage via two roll pairs.

Regarding instant claim 3, Lemons discloses a sponge or foam carrier containing an adhesive (col. 2, lines 30-33) prepared by impregnating an open-cell flexible polyurethane foam with a controlled or predetermined amount of a liquid polymerizable resin system (col. 2, lines 39-44).

Regarding instant claim 4, as outlined in the rejection of claim 1, above, Lemons discloses a liquid adhesive comprising epoxy resins, particularly liquid glycidyl polyethers of polyhydric phenols such as the diglycidyl ether of bisphenol A (BPA) (col. 
	Koeb further discloses a silicone rubber resin as a toughening agent (paragraph [0019]) (i.e., at least one polymer i).

Regarding instant claim 7, Magid further discloses that in producing the adhesive-containing material, the solids concentration of the adhesive is not a critical feature; however, conventional practice, well-known to those persons skilled in the art, has established that smooth flow from an applicator is accomplished by adhesive solutions having roughly 50% solvent and 50% solids (col. 5, lines 49-53).

Regarding instant claim 8, Lemons discloses that the amount of resin adhesive impregnated into the open-cell polyurethane foam sheet is controlled so as to accomplish bonding of objects without extrusion of any excess resin during the bonding operation and without attempting to impregnate the materials or objects being bonded together (col. 6, lines 34-49).
	Lemons does not explicitly disclose the weight increase of the open-cell foam substrate after application of the liquid resin adhesive; however, the requisite weight increase is construed to be directly related to the amount of liquid resin adhesive impregnated into the open-cell foam substrate. Since the instant specification is silent to unexpected results, the specific amount of liquid resin adhesive impregnated into the open-cell foam substrate is not considered to confer patentability to the claims. As In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lemons in view of Koeb and Magid as applied to claim 1 above, and further in view of Hartman et al. (US Patent Application Publication No. US 2011/0111234 A1) (Hartman).

Regarding instant claim 5¸ Lemons further discloses an aspect of the invention is that when the adhesive-impregnated carrier is raised to ambient temperature, the adhesive in the foam will return to liquid state and proceed to cure (col. 3, lines 44-47). It is the Examiner’s position that effective heat transfer throughout the adhesive-
	Lemons does not explicitly disclose the inductively heatable metals in finely divided form.
	However, Hartman discloses an organic adhesive having a higher thermal conductivity than other adhesives available (paragraph [0020]), wherein the adhesive comprises a thermally conductive filler in the form of a metal powder (paragraphs [0021-0025]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the thermally conductive filler of Hartman into the liquid adhesive of Lemons. The motivation for doing so would have been to increase the thermal conductivity of the adhesive, which would necessarily increase the ability of the adhesive to return to room temperature to effectively cure the adhesive when applied for its intended use.
	Therefore, it would have been obvious to combine Hartman with Lemons to obtain the invention as specified by the instant claims.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lemons in view of Koeb, and Magid as applied to claim 1 above, and further in view of Pufahl (US Patent No. (4,169,184) (Pufahl).

Regarding instant claim 6, Lemons in view of Koeb and Magid discloses the method of producing a flexible adhesive sheetlike structure as cited in the rejection of 
	However, Pufahl discloses an adhesive coated impregnated polyurethane foam (Title) comprising a self-sustaining, continuous substrate or sheet material of high density, flexible, resilient, open-cell polyurethane foam having a reduced pore size (col. 3, lines 38-42). Pufahl further discloses that the sheet material has a high density with the range of 20 to 60 pounds per cubic foot (i.e., 320 to 961 kg/m3) (col. 7, lines 60-64).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the open-cell polyurethane foam having the density specified by Pufahl in the method of Lemons. The motivation for doing so would have been that such an open-cell polyurethane foam is an art-recognized foam substrate for the formation of an adhesive sheet that exhibits flexibility and resiliency.
	Therefore, it would have been obvious to combine Pufahl with Lemons in view of Koeb, and Magid to obtain the invention as specified by the instant claims.

Claims 1 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al. (US Patent Application Publication No. US 2011/0212288 A1) (McClure) in view of Lemons, Koeb, and Hartman.

Regarding instant claims 1 and 17-19, McClure discloses a foam/adhesive composite (Title) produced by providing a foam substrate having a range of porosity, and providing a liquid adhesive having an appropriate viscosity sufficiently low enough 
	McClure does not explicitly disclose a method comprising applying the claimed specific adhesive components dissolved in a solvent that is eventually evaporated.
	However, Lemons discloses a sponge or foam carrier containing an adhesive (col. 2, lines 30-33) prepared by impregnating an open-cell flexible polyurethane foam with a controlled or predetermined amount of a liquid polymerizable resin system (col. 2, lines 39-44). Specifically, Lemons illustrates a method wherein a polyurethane sheet is sprinkled on both sides with a liquid resin adhesive, is passed under a series of rollers to permit absorption of the resin into the polyurethane sheet, is further cooled, and wound into a roll  (col. 5, line 49 to col. 6, line 16).
	Lemons further discloses that the liquid resins suitable for use in the invention process include epoxy resins, particularly liquid glycidyl polyethers of polyhydric phenols such as the diglycidyl ether of bisphenol A (BPA) (col. 1, lines 11-30) (i.e., at least one reactive component) and hardening or curing agents for epoxies selected from aliphatic amines and polyamides (col. 3, lines 35-38) (i.e., at least one activator).
	Lemons teaches that the disclosed method permits the liquid adhesive resin to be mixed with its curing agent or hardener, and dispersed uniformly and accurately into the open-cell sponge carrier at a centrally located area. Furthermore, the specific adhesive is curable at ambient temperature (col. 3, lines 34-52).
	Further, Koeb discloses a double-sided pressure-sensitive adhesive system comprising a porous carrier material (Claim 1). Koeb further discloses that said 
	Hartman further teaches that a solvent reduces the viscosity of the adhesive paste (paragraph [0044]), and is also removed from the adhesive matrix prior to the completion of the final product (paragraph [0043]).
	Before the effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the foam/adhesive composite of McClure using the method and adhesive of Lemons. The motivation for doing so would have been that the method permits the liquid adhesive resin to be mixed with its curing agent or hardener, and dispersed uniformly and accurately into the open-cell sponge carrier at a centrally located area; furthermore, the specific adhesive is curable at ambient temperatures. Further, it would have been obvious to include the silicone rubber resin of Koeb in the adhesive in order to impart toughness. Further, it would have been obvious to apply the adhesive in a solvent meant to be dried in order to lower the viscosity of the adhesive composition as disclosed by Hartman and desired by McClure.
	Therefore, it would have been obvious to combine Lemons, Koeb, and Hartman with McClure to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejections of record, the rejections are withdrawn due to Applicant’s amendments.
In response to Applicant’s arguments regarding the prior art rejections of record, the grounds of rejection are withdrawn and replaced by new grounds of rejection prompted by Applicant’s amendments and a reconsideration of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/16/21